Title: From George Washington to William Greene, 4 June 1781
From: Washington, George
To: Greene, William


                        
                            Sir
                            Head Quarters New Windsor 4th June 1781
                        
                        In my letter of the 24th of May from Weathersfield I requested your Excellency to furnish 300 Militia upon
                            the requisition of His Excellency the Count de Rochambeau for the security of the Harbour of Newport— I now confirm that
                            request with this addition that should Brigadier General de Choissy, who will be left in command at Newport, find from
                            any movements of the Enemy, a further number of Men necessary, and call upon your Excellency for them, you will be pleased
                            to comply with his requisition. I have the honor to be &c.

                    